212 F.2d 496
THE HILAND AMUSEMENT CO.v.GRAY et al.
No. 12010.
United States Court of Appeals, Sixth Circuit.
April 21, 1954.

Harry Kasfir, Cincinnati, Ohio, for appellant.
Edwin R. Denney, Lexington, Ky., H. Brian Holland, Ellis N. Slack, Walter Akerman, Jr., Washington, D. C., for appellees.
Before MILLER, Circuit Judge, and GOURLEY and STARR, District Judges.
PER CURIAM.


1
The appellant, operator of a motion picture theatre, appeals from a judgment in effect denying it the right to use admission tickets printed and numbered pursuant to a so-called "Standard Cryptix Numbering System," and dismissing its complaint.


2
Upon consideration of the record, briefs, and oral arguments of counsel, we agree with the District Court's conclusion that the appellant's use of theatre tickets known as "Standard Cryptix Numbered Tickets" is in violation of section 1719 of the Internal Revenue Code, 26 U.S.C. § 1719, and section 101.18 of Regulations No. 43 of the Bureau of Internal Revenue. Therefore, the judgment is affirmed.